DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/03/2022.  The arguments set forth are addressed herein below.  Claims 2-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 2, 3, 6, 9, and 12-15 have been amended.  No new matter appears to have been entered.
Currently, the amendments to claims 2 and 12 are sufficient to overcome the corresponding claims objections.  The claim objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,510,214 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,460,566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 2-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“in response to determining that the first device and the second device are in a location that permits the gaming activity, determining, by the at least one processor, a distance between the first device and the second device;
determining, by the at least one processor, whether a distance requirement has been violated, in which the distance requirement comprises a minimum distance that must be maintained between the first device and the second device when providing the gaming activity;
based at least in part on determining that the distance requirement has been violated, disabling, by the at least one processor, the gaming activity at the first device and the second device;
based at least in part on determining that the distance requirement has not been violated, enabling, by the at least one processor, the gaming activity at the first device and the second device and communicating, by the at least processor, an invitation from the first device to the second device via the network interface, wherein the first device and the second device exchange location information and display the location information on respective screens;
receiving, by the at least one processor, an acceptance of the invitation from the second device via the network interface;

in response to determining that the first device and the second device are not in a location that permits the gaming activity, preventing, by the at least one processor, data indicative of the gaming activity from being transmitted to the second device via the network interface” (substantially encompassed by independent claims 2 and 12).
Claims 2-20 are allowed for the reasons stated above.  Additionally, claims 2-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 01/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715